DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the resilient element".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the spring".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.
The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-5, 7-11, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2013 100 941 (“Spaleck”)(with text citations to English translation provided by Applicant in IDS of 12/09/2019).
Spaleck (fig. 1-2) teaches a screening apparatus comprising:
 (re: claim 1)  a body, a drive system coupled to the body for imparting vibrations to the body, and screen media (fig. 1 showing screening media 30;  para. 25-30 teaching body frame 10 with side walls 11 and cross-members 12),
wherein said screen media is provided in at least one screening module, said at least one screening module comprising 

(fig. 1, 2; para. 26-30 showing that each screening module includes a finger 30 coupled to a base 32, wherein said base is coupled to the body frame via a spring 31, wherein vibration drive Z provides oscillating movement to the fingers and base via the springs). Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of-
(re: certain elements of claim 1)   wherein said resilient coupling mechanism is configured to amplify the oscillation of said screen media with respect to said vibrations imparted to said body by said drive system (fig. 2 showing that spring is capable of amplifying oscillation).

Spaleck further teaches
(re: claim 3)  wherein said resilient coupling mechanism has a spring axis, said oscillatory movement being in a direction perpendicular with said spring axis (Id. with fig. 1, 2 showing that that spring 31 extends and oscillates from cross-member in a perpendicular direction; see also para. 6-14); 
(re: claim 4)  wherein said oscillatory movement is in a direction perpendicular with a transverse axis and a longitudinal axis of the body (Id).

Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of .  
(re: certain elements of claim 5)  wherein the screen media and the respective resilient coupling mechanism are configured to resonate with respect to the body at a selected resonant frequency;
 (re: certain elements of claim 18)  wherein, in response to vibration of said body by said drive system, said resilient coupling mechanism causes said screen media to oscillate, wherein said oscillation of said screen media may be amplified with respect to said vibrations imparted to said body by said drive system, and wherein the amplification may depend on the frequency of the vibration of said body and on the mass of material on said screen media;
(re: certain elements of claim 20)  wherein said resilient coupling mechanism is at least one from the group consisting of tuned and configured to cause said selected resonant frequency to be higher than an operating frequency of said oscillatory movement of said screen media (para. 6-14, 30-34 teaching that finger sieve system and oscillating parameters may be easily adapted to different screening loads and may operate near resonant frequency). 

Spaleck further teaches

(re: claim 8) wherein said screen media is self-supporting and resilient (para. 12); 
(re: claim 9) wherein said screen media comprises at least one from the group consisting of a plurality of parallel bars, a mesh, a screen cloth, and other screen (Id.); 
(re: claim 10)  wherein said resilient coupling mechanism comprises at least one spring coupled between said body and said screen media, and wherein said at least one spring comprises at least one from the group consisting of the at least one strip of resilient material and a torsion spring (para. 11);
(re: claim 11)  wherein said at least one spring defines said spring axis, said spring axis being in a direction that is transverse of said body (fig. 1, 2);
 (re: claim 15)  wherein said resilient coupling mechanism is coupled to an underside of said base (fig. 1);
(re: claim 19)  including means for adjusting the resilience of said resilient coupling mechanism (para. 33 teaching screw or articulated connections to allow adjustment).

Claims 1, 3-5, 7-13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loshe (US 6,116,428).
Loshe (fig. 1-7) teaches a screening apparatus comprising:
 (re: claim 1)  a body, a drive system coupled to the body for imparting vibrations to the body, and screen media (fig. 1 showing screening media near 21 with frame near 1, 2 and drive system near 12; col. 4, ln. 1- 48),
wherein said screen media is provided in at least one screening module, said at least one screening module comprising 
Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of-
(re: certain elements of claim 1)   wherein said resilient coupling mechanism is configured to amplify the oscillation of said screen media with respect to said vibrations imparted to said body by said drive system (Id.).

Loshe further teaches
 (re: claim 3)  wherein said resilient coupling mechanism has a spring axis, said oscillatory movement being in a direction perpendicular with said spring axis (Id. with fig. 3-4 showing coupling mechanism as elongate strip that is rubber or elastomeric thus spring axis can be regarded as at least in a elongate/length direction); 
(re: claim 4)  wherein said oscillatory movement is in a direction perpendicular with a transverse axis and a longitudinal axis of the body (Id; see e.g., fig. 1 and 3).

(re: claims 5, 18 and 20)  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of .  
(re: certain elements of claim 5)  wherein the screen media and the respective resilient coupling mechanism are configured to resonate with respect to the body at a selected resonant frequency;
 (re: certain elements of claim 18)  wherein, in response to vibration of said body by said drive system, said resilient coupling mechanism causes said screen media to oscillate, wherein said oscillation of said screen media may be amplified with respect to said vibrations imparted to said body by said drive system, and wherein the amplification may depend on the frequency of the vibration of said body and on the mass of material on said screen media;
(re: certain elements of claim 20)  wherein said resilient coupling mechanism is at least one from the group consisting of tuned and configured to cause said selected resonant frequency to be higher than an operating frequency of said oscillatory movement of said screen media (col. 6, ln. 5-8). 

Loshe further teaches
(re: claim 6) wherein said screen media is coupled to a base, the base being coupled to the body by said resilient coupling mechanism (fig. 2 showing base frame near 24, 25, 27, 28); 

(re: claim 8) wherein said screen media is self-supporting and resilient (col. 3, ln. 39-68 teaching that finger members are capable of independent movement and able to “deflect” heavy loads); 
(re: claim 9) wherein said screen media comprises at least one from the group consisting of a plurality of parallel bars, a mesh, a screen cloth, and other screen (Id.); 
(re: claim 10)  wherein said resilient coupling mechanism comprises at least one spring coupled between said body and said screen media, and wherein said at least one spring comprises at least one from the group consisting of the at least one strip of resilient material and a torsion spring (fig. 1-3 showing resilient elongate strip near 23);
(re: claim 11)  wherein said at least one spring defines said spring axis, said spring axis being in a direction that is transverse of said body (Id.);
(re: claim 12)  wherein said resilient coupling mechanism comprises first and second parts, the first part coupling a first side of the screen media to the body, the second part coupling a second side of the screen media to the body (Id. with fig. 2-3 showing that elongate strip are aligned on both sides of finger screen);
(re: claim 13)  wherein each of said first and second coupling parts comprises a resilient coupling element, the resilient coupling element comprising a strip of resilient material, and wherein, the resilient coupling element of the first and second coupling parts project from opposite sides of said body and are aligned with one another (Id.);
(re: claim 15)  wherein said resilient coupling mechanism is coupled to an underside of said base (fig. 2).

Response to Arguments
said body by said drive system”.  This amended language is merely a functional limitation and as noted above Loshe teaches a “resilient coupling” that is clearly capable of amplifying vibrations from the body—not the base as argued by Applicant—as said coupling is made of “rubber” or a similar type of elastic material.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments, the claims stand rejected.

 Allowable Subject Matter
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Specification
Claim Objections
The claims are objected to as the form of claims is improper.   Where a claim sets forth a plurality of elements or steps, as in the instant claims, each element or step should be separated by a line indentation.  See MPEP 608.01(m) and 37 CFR 1.75(i).

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
September 16, 2021